TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-14-00632-CV



                                    Karl B. Bailey, Appellant

                                               v.

                                     MidFirst Bank, Appellee


     FROM THE DISTRICT COURT OF TRAVIS COUNTY, 250TH JUDICIAL DISTRICT
      NO. D-1-GN-14-002430, HONORABLE GUS J. STRAUSS JR., JUDGE PRESIDING



                             MEMORANDUM OPINION


                Appellant Karl B. Bailey has filed an unopposed motion to dismiss this appeal,

indicating that the parties have settled the underlying dispute. We grant the motion and dismiss

the appeal.1



                                             __________________________________________

                                             Bob Pemberton, Justice

Before Justices Puryear, Pemberton, and Bourland

Dismissed on Appellant’s Motion

Filed: August 31, 2016




       1
           See Tex. R. App. P. 42.1(a)(1).